United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40592
                        Conference Calendar


DARREN BIGGERS,

                                    Plaintiff-Appellant,

versus

JERRY NORRIS; DEPUTY MARTINEZ; DOCTOR MCLEROY; DOCTOR DOUGLAS
LEWIS; ER NURSE KERRI; UNIDENTIFIED NURSES; COOKE COUNTY JAIL
STAFF; GAINESVILLE MEMORIAL HOSPITAL STAFF; GAINESVILLE POLICE
DEPARTMENT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:04-CV-125
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Darren Biggers, Cooke County Jail inmate # 30620, appeals

the district court’s dismissal with prejudice of his civil rights

complaint as frivolous and for failure to state a claim.

28 U.S.C. § 1915(e)(2)(B)(i) & (ii).   Biggers has failed to set

forth argument identifying error in the district court’s

determination that his complaint was barred by the statute of

limitations.   Although pro se briefs are liberally construed,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40592
                                 -2-

even pro se litigants must brief arguments to preserve them.

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).       When an

appellant fails to identify error in the district court’s

decision, it is as if the appellant had not appealed that

judgment, and this court “will not raise and discuss legal issues

that [Biggers] has failed to assert.”      Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).       Biggers

has abandoned any argument challenging the dismissal of his

complaint on limitations grounds by failing to raise the issue on

appeal.   See Yohey, 985 F.2d at 224-25.

     Biggers’s appeal is without arguable merit.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).     Therefore, the

appeal is dismissed as frivolous.    See 5TH CIR. R. 42.2.   The

dismissal of this appeal as frivolous counts as a strike under 28

U.S.C. § 1915(g), as does the district court’s dismissal of

Biggers’s complaint.   See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Biggers is cautioned that, if he

accumulates three strikes under 28 U.S.C. § 1915(g), he will not

be permitted to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.